Per Curiam.

The defendants claimed, and were accorded the affirmative. It then became incumbent upon them to show that the premises became untenantable, and this, according to the verdict, they failed to do.
There was no error in the charge. The jury were left to say whether the damages rendered the building untenantable, and were instructed properly in regard to the defendants’ nonliability in case of untenantability. There is no merit in any of the exceptions.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment affirmed, with costs.